DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.
2.	Claims 1-30 are currently being examined.
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claim 21-23, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/025323 A1 (Dusseaux, M. Feb. 16, 2017, IDS), “Dusseaux” in view of  US 2016/0297888 (Zhou et al. Oct. 13, 2016), “Zhou” for the reasons of record.
	Dusseaux teaches an anti-CD38 chimeric antigen receptors (CAR).  See abstract and pp. 3-4-Summary of Invention and Figures 1 and 8. 
	Dusseaux teaches that the CARs have a hinge domain, a transmembrane domain, and an intracellular signaling domain. See pp. 35-38 and Figures 1 and 8. 
	The hinge domains comprise CD8 hinge regions. See pp. 35-36 and Table 1
	The intracellular signaling domains comprise CD28 and CD3 intracellular signaling domains.  See pp. 36-37, Table 1.  
	Dusseaux teaches that the CARs are expressed in engineered T-cells or natural killer cells. See abstract and pp. 3-4-Summary of Invention, p. 35-lines 1-5 and Figure 1 
	Dusseaux teaches the linker GGGGSGGGGSGGGGS for connecting VH and VL domains.  See Table 1 and p. 69. 
Dusseaux teaches that the CARs are placed in retroviral or lentiviral for transduction and expression.  See pp. 61-62-Viral Transduction. 
Dusseaux teaches that the CARs comprise scFv binding domains.  See pp. 11-12-Single Chain CAR and pp. 24-29-Single-chain variable antibodies (scFvs).  
 Dusseaux teaches as set forth above, but does not teach a CD38 antibody comprising SEQ ID NOs: 1 and 3.
Zhou teaches a fully human anti-CD38 antibody (C38A2) comprising SEQ ID NOs: 1 and 3, SEQ ID NOs: 3 and 4 therein.  See abstract, ¶¶ 0010-0022 and the Appendix.   Zhou teaches scFv fragments of the antibodies of the invention.  See ¶¶ 0041, 0089 and 0090.


It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Dusseaux and Zhou and use the C38A2 antibody of Zhou in the CAR of Dusseaux because Dusseaux teaches using human scFv in the CAR (see p. 24-lines 5-10) and Zhou teaches that the antibody is fully human and can be made into a scFv.  One would have been motivated to use the human C38A2 antibody of Zhou in the CAR of Dusseaux to reduce immune responses in human patients treated with T-cells expressing the CAR on their surfaces. 

4.	Claims 1-4, 6, 7, 9-15, 17, 18, 20, 24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/025323 A1 (Dusseaux, M. Feb. 16, 2017, IDS), “Dusseaux” in view of  US 2016/0297888 (Zhou et al. Oct. 13, 2016), “Zhou” as applied to claims 21-23, 29 and 30 above, and further in view of US 2016/0340649 (Brown et al. Nov. 24, 2016), “Brown” for the reasons of record.
	Dusseaux and Zhou teach as set forth above. 
	Dusseaux additionally teaches that the transmembrane domain can be a subunit of CD proteins.  See p. 35-lines 1-11
Dusseaux additionally teaches the CD3 activation domain in Table 1:
RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPRRKN PQEGLYNELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR
	Dusseaux and Zhou teach as set forth above, but do not specifically teach the CD8 hinge region comprising SEQ ID NO: 6, the CD28 transmembrane domain comprising SEQ ID NO: 8, or the CD28 intracellular domain comprising SEQ ID NO: 9.
	Brown teaches CARs that bind interleukin-13R2.  See abstract.
	Brown teaches the CD8 hinge domain SEQ ID NO: 18, which comprises the claimed SEQ ID NO: 6, can be used in CARs.  See ¶ 0016, Table 1 and the Appendix. 
	Brown teaches the CD28 transmembrane domain SEQ ID NO: 22, which comprises the claimed SEQ ID NO: 8, can be used in CARs.  See ¶ 0023, Table 2 and the Appendix. 
	Brown teaches the CD28 co-stimulatory domain SEQ ID NO: 27, which comprises the claimed SEQ ID NO: 9, can be used in CARs.  See ¶ 0023, Table 3 and the Appendix. 
	Brown teaches the CD3co-stimulatory domain of SEQ ID NO: 10.  See Table 10.

It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Dusseaux, Zhou and Brown and use the CD8 hinge domain, the CD28 transmembrane domain, and CD28 co-stimulatory domain of Brown in the CAR of Dusseaux and Zhou because Dusseaux teaches that the hinge domains comprise CD8 hinge regions, the transmembrane domain can be a subunit of CD proteins, and the intracellular signaling domains comprise CD28 and CD3 intracellular signaling domains and Brown teaches these domains are useful in generating a functional CAR.  One of skill the art .

5.	Claims 5, 16, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/025323 A1 (Dusseaux, M. Feb. 16, 2017, IDS), “Dusseaux” in view of  US 2016/0297888 (Zhou et al. Oct. 13, 2016), “Zhou” and further in view of US 2016/0340649 (Brown et al. Nov. 24, 2016), “Brown” as applied to claims 1-4, 6, 7, 9-15, 17, 18, 20-24, 26, 27, 29 and 30  above, in further view of  WO 2017/068361 A1 (Pulé et al. April 27, 2017), “Pulé” for the reasons of record. 
Dusseaux, Zhou and Brown teach as set forth above.
Dusseaux additionally teaches that the hinge region may comprise the extracellular region of CD28.  See p. 35-lines 20-30.  
	Dusseaux, Zhou and Brown teach as set forth above, but do not teach using the CD28 extracellular domain of SEQ ID NO: 7 in the CAR. 
	Pulé teaches that CARs comprise spacer domains between the antigen binding domain and the transmembrane to spatially separate said domains and to facilitate binding of the target antigen. See p. 18-lines 15-18.
	Pulé teaches the spacer SEQ ID NO: 30 (Human CD28STK) which comprises the claimed SEQ ID NO: 7. See p. 19-lines 19-20 and the Appendix.
 It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Dusseaux, Zhou, Brown and Pulé and use the CD28STK spacer of Pulé in the CAR of Dusseaux, Zhou, and Brown because Dusseaux teaches that the hinge region may comprise the extracellular region of CD28 and Pulé teaches that the spacer region facilitates binding of the target antigen.  Given the benefits of facilitating binding of the target antigen, one of skill in the art would have been motivated to use the CD28STK spacer of use the CD28STK spacer of Pulé in the CAR of Dusseaux, Zhou, and Brown.

Response to Arguments
6.	Applicant argues that in response to Applicant’s February 24, 2021 arguments, the Examiner alleges that “fratricide among CD38 CAR T-cells was not prohibitive on the production or use of anti- CD38 CAR T cells.” Id. at 7. The Examiner also alleges that “[t]he pending claims are not limited to anti-CD38 A2 CAR T-cells . . . However, the provided Id. at 8. Last, the Examiner alleges that “Dusseaux teaches that to avoid fratricide among anti-CD38 CAR T cells the expression of the CD38 antigen is eliminated in the anti-CD38 CAR T cells by knocking out the CD38 gene.” Id.
Applicant respectfully disagrees and traverses. Applicant respectfully submits that the claimed inventions would not have been obvious for at least the following reasons.
Applicant argues that first, as a threshold matter, Applicant respectfully submits that the claims are commensurate in scope with the unexpected results. Specifically, the Examiner alleges:
The isolated anti-CD38 CARs, nucleic acids encoding the anti-CD38CARs, and generic host cells expressing the ant-CD38 CARs would not have the properties of avoidance of fratricide against CD38-expressing T cells by T cells expressing the anti-CD38 A2 CAR because the anti-CD38 CAR needs to be expressed in T cells to have function and avoid fratricide of other T cells. 
Id. at 8.
Applicant argues that in response, Applicant respectfully submits that it is not necessary to limit the claims to anti-CD38 CAR-T cells. Claims directed to generic host cells expressing anti-CD38 CARs, isolated anti-CD38 CARs, and nucleic acids encoding anti-CD38 CARs are supported by and commensurate with the unexpected results.
Applicant argues that this is because commensurateness in scope does “not require the applicant to show unexpected results over the entire range of properties” of a composition. M.P.E.P. § 2145, citing In re Chupp, 816 F.2d 643, 646 (Fed. Cir. 1987). Rather, evidence of “superior and unexpected properties in one of a spectrum of common properties can be sufficient to rebut a prima fade case of obviousness.” Id. In Chupp, the court explained that the law “[does] not hold that th[e] properties [of a compound] must produce superior results in every environment in which the compound may be used.” Chupp, 816 F.2d at 646. Thus, both Federal 
Applicant argues that based on this standard, here, the claimed composition—e.g., an anti-CD38 CAR— need not produce superior results in every possible environment. It is sufficient that, when the claimed CAR is expressed in T cells, it provides the unexpected beneficial properties of reducing unwanted cytotoxicity, as explained below. As such, the claims directed to the composition are commensurate in scope with the unexpected results.

Applicant’s arguments have been carefully considered, but have not been found persuasive.  The isolated anti-CD38 CARs, nucleic acids encoding the anti-CD38 CARs, and generic host cells expressing the CD38 CARs are distinct molecules or compositions with different structures and functions. Unlike the situation in Chupp in which an herbicide was shown to be more effective than the closest prior art in controlling particular weeds, the CD38 CARs,  nucleic acids encoding the anti-CD38 CARs, and generic host cells expressing the CD38 CARs on their own do not function to induce cytotoxicity.  The CD38 CARs function to transmit signals to immune cells, like T-cells, to stimulate their cytotoxic functions when expressed therein. Thus the CD38 CARs would not have any function or effect on cytotoxicity or fratricide in the absence of being expressed in a cell like a T-cell or natural killer cell. Applicant has not demonstrated that the isolated anti-CD38 CARs, nucleic acids encoding the anti-CD38 CARs, and generic host cells expressing the anti-CD38 CARs would have any effect on cytotoxicity.  Thus, Applicant’s arguments are not found persuasive and the rejection is maintained.

both (a) the patient’s cells and (b) the anti-CD38 CAR-T cells. Regarding (a), it was recognized in the art that CAR-T cells pose significant toxicity risks if they attack the patient’s noncancer cells that express the tumor-associated target antigen (i.e., “on-target off-tumor” toxicity):
Ideally, the target molecule for CAR T cell therapy should be specifically expressed on tumor cells. Nonetheless, several years of research have identified only a few true tumor-specific surface antigens. Currently, most tumor-associated target antigens (I’'AAs) are expressed, albeit at low-to-intermediate levels, also on one or more normal tissues ... Targeting such antigens with CAR T cells raises safety concerns due to on-target off-tumor toxicities, with unpredictable severity. The application of carbonic-anhydrase-IX- specific CAR T cells in renal cell cancer resulted 1n liver toxicities, and CEA-specific CAR T cells in colon cancer patients induced severe colitis. Additionally, a high antigen load on tumor and healthy tissues can elicit a significant cytokine response when targeted with highly reactive T cells. Targeting HER2 with CAR T cells caused a fatal cytokine release syndrome (CRS) due to the recognition of low levels of HER2 expressed on the cells of lung epithelium.
Drent et al., Mod Ther. 25(8): 1946-1958 (2017) at page 1946 (emphasis added).
Applicant argues that here, since CD38 is expressed on nontumor cells of the “lymphoid lineage with varying expression levels,’ Specification at paragraph [0009], there would have been no reasonable expectation that the claimed anti-CD38 CAR could be used to make CAR-T cells that avoid attacking many nontumor cells, such as the patient’s own T cells. But surprisingly, such CAR-T cells “provide a clinical advantage for limited on-target off-tumor side effects ... [and] will selectively kill CD38 high expression [cancer] cells but not CD38 low expression normal cells.” Id. at [00222]. For example, Figure 4 shows that the nontransduced control population of T cells contained 12%, 77%, and 11% of CD38-negative, CD38-low, and Id. at [00220]. After the T cells were transduced to express the claimed ant-CD38 CARs, however, they contained 17%, 82% and just 1% of CD38- negative, CD38-low, and CD38-high cells, respectively. Id. Although the CD38-high cells were decimated (11% in the control versus 1% in the transduced population), the CD38-low cells were substantially unaffected (77% versus 82%). Administered to a patient, such anti- CD38 CAR-T cells could avoid attacking many non-tumor cells, such as the patient’s own T cells, and therefore avoid the worst consequences of on-target off-tumor toxicities discussed above.
Applicant argues that regarding (b) and in addition to (a), the claimed inventions avoid the problem of fratricide amongst the anti-CD38 CAR-T cells themselves, and therefore provide unexpected beneficial properties. See Id. at [00223].
Applicant argues that the Examiner asserts that because Dusseaux allegedly taught “knocking out the CD38 gene,” “it would not have been unexpected to have little or no fratricide using the T- cells [from] Dusseaux.” Action, pages 8. The Examiner also asserts that such fratricide was “not prohibitive on the production or use of anti-CD38 CAR T cells.” Id. at 7.
Applicant argues that even if such assertions were true, Applicant respectfully submits that the claimed invention’s solution to the problem of fratricide is, unexpectedly, superior over that in the art. Knocking out CD38 to prevent fratricide—a blunt-force approach—carries risks. CD38 naturally occurs in T' cells, and its signaling is intertwined with that of T cell receptors (and thus of CARs). For example, as Konen et al. explained: In T cells, CD38 ligation . . . elicits downstream effects that partially overlap with T cell receptor (TCR) /CD3 activation . . . the TCR/CD3 complex itself is rapidly modulated following ligation of CD38 with agonistic antibodies and these molecules are thus closely associated with each other. CD38 cooperates with TCR signaling cascades as a part of a supramolecular complex often found most effective 
Applicant argues that and even if the problem of fratricide was allegedly “not prohibitive on the production or use of ant-CD38 CAR T cells,” Action, page 7, one of skill in the art would have recognized that the ability to avoid the problem in the first place, such as through the claimed inventions, would be preferable.
Applicant argues that none of the cited documents, alone or in combination, give any hint or suggestion that including the claimed sequences would result a CAR that can provide both the beneficial properties (a) and (b) discussed above. Thus, the patentability of the presently claimed CARs 1s supported by unexpected results.
Applicant argues that furthermore, in evaluating obviousness, one “must ask whether” a claimed invention results from “more than the predictable use of prior art elements according to their established functions.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 417 (2007) (emphasis added); see also Croes, Inc. v. U.S. Int'l Trade Comm'n, 598 F.3d 1294, 1310 (ed. Cir. 2010) (combination that “yielded more than predictable results” is nonobvious); M.P.E.P. § 2143 (A) (same). For essentially the same reasons as discussed above with respect to unexpected results, the presently claimed CARs provide more than a predictable use of prior art elements according to their established functions, such that no prima face case of obviousness exists.


Applicant’s arguments have been carefully considered, but have not been found persuasive. With regard to fratricide of T-cells expressing the CD38 CARs, Dusseaux teaches the expression of the CD38 antigen is eliminated in the anti-CD38 CAR T cells by knocking out the CD38 gene.  See abstract and Example 1.  Thus Dusseaux is drawn to using cells that would not have significant issues with fratricide, such as those outlined by Drent, and it would not have been unexpected for the cells with CD38 expression eliminated to have little or no fratricide. In particular, T-cell viability was increased in CD38 knock out cells expressing an anti-CD38 CAR.  See Example 3-p. 103 and Figure 13 A and B of Dusseaux. 
With regard to the concerns of efficacy of T-cells with knocked out CD38 as suggested by Konen et al., Dusseaux teaches that CD38 inactivation improved the viability of the CD38 CAR T-cells and cytotoxic activity of the CD38 CAR T-cells.  See Example 3 and Figures 13 and 14.  Additionally, Dusseaux teaches that CD38 inactivation does not affect the anti-tumor activity of anti-CD19 CAR T cell activity in vivo. See Example 4 and Figure 22.  Thus, in spite of the involvement of CD38 in T cell signaling as taught by Konen et al., Dusseaux teaches that CD38 inactivation has beneficial effects on cell viability and cytotoxic activity without affecting the in vivo activity of CAR-T cells.  Thus the art does not teach away from using the CD38 knocked out cells of Dusseaux for CAR T cell generation. One of skill in the art would have been motived to use the CD38 knocked out CAR T cells of Dusseaux given their beneficial activities to produce an anti-CD38 CAR T cell as taught by Dusseaux. 
Id. at [00222], it would not have been unexpected that the CD38 CAR T cells would more effectively target cells expressing relatively high levels of CD38 compared to cells expressing lower levels of CD38. In particular, Dusseaux teaches that the anti-CD38 CAR T cells more effectively induced cytotoxicity in cells expressing higher levels of CD38 compared cells with lower CD38 expression.  See Example 3, Example 5, and Figures 10B, 14 B and 29B.  Dusseaux teaches that that the anti-CD38 CAR T cells induce lysis of CD38+ cells in a CD38 dose dependent manner.  See paragraph bridging pp. 106-107.  Thus, it would not have been unexpected for the CD38 CAR T cells to selectively kill CD38 high expression cancer cells but not CD38 low expression normal cells.  Thus the arguments are not found persuasive and the rejection is maintained for the reasons of record. 
New Grounds of Objection/Rejection
Specification
7.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The claimed subject matter that does not have antecedent basis in the specification is “an antigen binding protein that binds to CD38, wherein the antigen binding protein comprises a heavy chain variable (VH) domain comprising CDRs as set forth in the amino acid sequence of SEQ ID NO: 1 and comprises a light chain variable (VL) domain comprising CDRs as set forth in the amino acid sequence of SEQ ID NO: 3”.
Because the claims as filed in the original specification are part of the disclosure, even In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). Thus amendment of the specification to include the material disclosed in the claims will obviate this objection.   Appropriate correction is required.
Priority
8.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/581,466, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of November 02, 2018 for claims 1-20 and 22-30 because claims as currently constituted recite  “an antigen binding protein that binds to CD38, wherein the antigen binding protein comprises a heavy chain variable (VH) domain comprising CDRs as set forth in the amino acid sequence of SEQ ID NO: 1 and comprises a light chain variable (VL) domain comprising CDRs as set forth in the amino  A review of the parent application does not reveal support for the claimed limitation. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  
Claim 21 has a priority date of November 3, 2017 based on the disclosure of Application No. 62/581,466. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT03464916 (ClinicalTrials.gov archive March 7, 2018).
NCT03464916 teaches using anti-CD38 A2 CAR-T cells in a clinical trial for treatment of patients with relapsed or refractory multiple myeloma. See p. 2-Brief Summary and Conditions.
.

10.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorrento Therapeutics (Globe Newswire November 1, 2018).
Sorrento Therapeutics teaches using anti-CD38 A2 CAR-T cells in a clinical trial for treatment of patients with relapsed or refractory multiple myeloma. See paragraphs 1 and 2. 
The anti-CD38 A2 CAR of Sorrento Therapeutics has the sequence of SEQ ID NO: 20 and thus the structure of the CAR of claims 1-8.  See Table 1 of the instant specification. 

11.	Claim(s) 1-10, 12-20 and 22-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0228696 A1 (Boitano et al. July 29, 2021, effectively filed July 23, 2018), “Boitano”.
Boitano teaches methods of using allogeneic cells in therapy by combining allogeneic cell therapy with anti-CD137 antibody drug conjugates (ADCs).  See abstract and ¶ 0008.
Boitano teaches using CAR T-cells in combination with the anti-CD137 ADCs.  See ¶¶ 0058, 0070-0073, 0078 and 0137-0167. 
Boitano teaches using anti-CD38 A2 CAR-T cells.  See ¶ 0141.
The anti-CD38 A2 CAR of Boitano has the sequence of SEQ ID NO: 20 and thus the structure of the CAR of claims 1-20 and 22-30.  See Table 1 of the instant specification. 
Boitano teaches producing the CAR T cells with isolated nucleic acid vectors to express the CARs.  See ¶¶ 0058, 0078, 0165 and 167.

1-10, 12-20 and 22-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0260212 A1 (Boitano et al. Aug. 26, 2021, effectively filed July 23, 2018), “Boitano-2”.
Boitano-2 teaches methods of using allogeneic cells in therapy by combining allogeneic cell therapy with anti-CD2 antibody drug conjugates (ADCs).  See abstract and ¶¶ 0006-0007.
Boitano-2 teaches using CAR T-cells in combination with the anti-CD137 ADCs.  See ¶¶ 0006-0007, 0063, 0069, 0079-0082, 0086, 0087, and 0143-0177.
Boitano-2 teaches using anti-CD38 A2 CAR-T cells.  See ¶ 0147.
The anti-CD38 A2 CAR of Boitano-2 has the sequence of SEQ ID NO: 20 and thus the structure of the CAR of claims 1-20 and 22-30.  See Table 1 of the instant specification. 
Boitano-2 teaches producing the CAR T cells with isolated nucleic acid vectors to express the CARs.  See ¶¶ 0087, 0174, and 0176.

13. 	Claim(s) 1, 4, 5-7, 10, 12, 15-18, 21, 24-27 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0399393 A1 (Ji et al. Dec. 24, 2020, effectively filed March 9, 2018), “Ji” .
The applied reference has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a 
	Ji teaches in claims 10-17: 
10. A precursor polypeptides comprising ten regions ordered from the amino terminus to the carboxyl terminus: (1) a heavy chain leader sequence (2) an antibody heavy chain variable region, (3) an antibody heavy chain constant region, (4) an optional hinge region, (5) a transmembrane region, (6) an intracellular signaling region, (7) a T2A cleavage sequence, (8) a light chain leader sequence, (9) an antibody light chain variable region, and (10) an antibody light chain constant region. 
11. The precursor polypeptide of claim 10, wherein (1) the heavy chain leader sequence comprises the amino acid sequence of SEQ ID NO:10; (2) the antibody heavy chain variable region comprises a CD38 antibody heavy chain variable region which comprises the amino acid sequence of SEQ ID NO:1; (3) the antibody heavy chain constant region comprises a CD38 antibody heavy chain constant region which comprises the amino acid sequence of SEQ ID NO:2; (4) the hinge region is selected from a group consisting of a CD28 hinge region comprising the amino acid sequence of SEQ ID NO:5, a CD8 hinge region comprising the amino acid sequence of SEQ ID NO:21, and a hinge region comprising a CD28 hinge region comprising the amino acid sequence of SEQ ID NO:5 and a CD8 hinge region comprising the amino acid sequence of SEQ ID NO:21; (5) the transmembrane region comprises a CD28 transmembrane region which comprises the amino acid sequence of SEQ ID NO:6; (6) the intracellular signaling region comprises any one or any combination of two or more signaling 
12. The precursor polypeptide of claim 11, comprising the amino acid sequence of SEQ ID NO: 15 or 18. 
13. A nucleic acid encoding the precursor polypeptide of claim 11. 
14. A vector operably linked to a nucleic acid of claim 11. 
15. A host cell or a population of host cell harboring the vector of claim 14. 
16. The host cell of claim 15, wherein the vector is an expression vector, and wherein the expression vector directs transcription and/or translation (expression) of the nucleic acid that encodes the dimeric antigen receptor (DAR). 
17. The host cell or the population of host cells of claim 15, wherein the host cell or the population of host cells comprise T lymphocytes (T cells, regulatory T cells, gamma-delta T cells or cytotoxic T cells), NK (natural killer) cells, macrophages, dendritic cells, mast cells, eosinophils, B lymphocytes or monocytes.
SEQ ID NO: 1 of Ji is identical to the currently claimed SEQ ID NO: 1. See Appendix.

SEQ ID NO: 21 of Ji is identical to the currently claimed SEQ ID NO: 6. See Appendix.
SEQ ID NO: 5 of Ji is identical to the currently claimed SEQ ID NO: 7. See Appendix.
SEQ ID NO: 6 of Ji is identical to the currently claimed SEQ ID NO: 8. See Appendix.
SEQ ID NO: 8 of Ji is identical to the currently claimed SEQ ID NO: 9. See Appendix.
SEQ ID NO: 9 of Ji is identical to the currently claimed SEQ ID NO: 10. See Appendix.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0399393 A1 (Ji et al. Dec. 24, 2020, effectively filed March 9, 2018), “Ji” as applied to claims 1, 4, 5-7, 10, 12, 15-18, 21, 24-27 and 30 above, and further in view of WO 2017/025323 A1 (Dusseaux, M. Feb. 16, 2017, IDS), “Dusseaux”.
	Ji teaches as set forth above, but does not teach retroviral or lentiviral expression vectors.
Dusseaux teaches as set forth above.
Dusseaux, in particular, teaches that the CARs are placed in retroviral or lentiviral for transduction and expression.  Dusseaux teaches that lentiviral vectors are particularly suite for expressing CARs in T-cells. See pp. 61-62-Viral Transduction. 
prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Ji and Dusseaux and use retroviral or lentiviral vectors for transduction and expression of the precursor polypeptides of Ji because Dusseaux teaches that retroviral vectors like lentiviral vectors are particularly suited for expressing CARs in T-cells.  One of skill in the art would have been motivated to use lentiviral vectors for efficient expression of the precursor polypeptides in T-cells. 

15.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0228696 A1 (Boitano et al. July 29, 2021, effectively filed July 23, 2018), “Boitano” as applied to claims 1-10, 12-20 and 22-30  above, and further in view of WO 2017/025323 A1 (Dusseaux, M. Feb. 16, 2017, IDS), “Dusseaux”.
Boitano teaches as set forth above, but does not teach retroviral or lentiviral expression vectors.
Dusseaux teaches as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Boitano and Dusseaux and use retroviral or lentiviral vectors for transduction and expression of the precursor polypeptides of Boitano because Dusseaux teaches that retroviral vectors like lentiviral vectors are particularly suited for expressing CARs in T-cells.  One of skill in the art would have been motivated to use lentiviral vectors for efficient expression of the precursor polypeptides in T-cells. 

16.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0260212 A1 (Boitano et al. Aug. 26, 2021, effectively filed July 23, 2018), “Boitano-2”.as s 1-10, 12-20 and 22-30  above, and further in view of WO 2017/025323 A1 (Dusseaux, M. Feb. 16, 2017, IDS), “Dusseaux”.
Boitano-2 teaches as set forth above, but does not teach retroviral or lentiviral expression vectors.
Dusseaux teaches as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Boitano-2 and Dusseaux and use retroviral or lentiviral vectors for transduction and expression of the precursor polypeptides of Boitano-2 because Dusseaux teaches that retroviral vectors like lentiviral vectors are particularly suited for expressing CARs in T-cells.  One of skill in the art would have been motivated to use lentiviral vectors for efficient expression of the precursor polypeptides in T-cells. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17.	Claim 1, 4, 5-7, 10, 12, 15-18, 21, 24-27 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-20 of co-pending Application No. 17/013,359 (reference application, published as US 2020/0399393 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘359 claims are drawn to:
10. A precursor polypeptides comprising ten regions ordered from the amino terminus to the carboxyl terminus: (1) a heavy chain leader sequence (2) an antibody heavy chain variable region, (3) an antibody heavy chain constant region, (4) an optional hinge region, (5) a transmembrane region, (6) an intracellular signaling region, (7) a T2A cleavage sequence, (8) a light chain leader sequence, (9) an antibody light chain variable region, and (10) an antibody light chain constant region. 
11. The precursor polypeptide of claim 10, wherein (1) the heavy chain leader sequence comprises the amino acid sequence of SEQ ID NO:10; (2) the antibody heavy chain variable 
12. The precursor polypeptide of claim 11, comprising the amino acid sequence of SEQ ID NO: 15 or 18. 
13. A nucleic acid encoding the precursor polypeptide of claim 11. 

15. A host cell or a population of host cell harboring the vector of claim 14. 
16. The host cell of claim 15, wherein the vector is an expression vector, and wherein the expression vector directs transcription and/or translation (expression) of the nucleic acid that encodes the dimeric antigen receptor (DAR). 
17. The host cell or the population of host cells of claim 15, wherein the host cell or the population of host cells comprise T lymphocytes (T cells, regulatory T cells, gamma-delta T cells or cytotoxic T cells), NK (natural killer) cells, macrophages, dendritic cells, mast cells, eosinophils, B lymphocytes or monocytes.
SEQ ID NO: 1 of Ji is identical to the currently claimed SEQ ID NO: 1. See Appendix.
SEQ ID NO: 3 of Ji is 98% identical to the currently claimed SEQ ID NO: 3. See Appendix.
SEQ ID NO: 21 of Ji is identical to the currently claimed SEQ ID NO: 6. See Appendix.
SEQ ID NO: 5 of Ji is identical to the currently claimed SEQ ID NO: 7. See Appendix.
SEQ ID NO: 6 of Ji is identical to the currently claimed SEQ ID NO: 8. See Appendix.
SEQ ID NO: 8 of Ji is identical to the currently claimed SEQ ID NO: 9. See Appendix.
SEQ ID NO: 9 of Ji is identical to the currently claimed SEQ ID NO: 10. See Appendix.
Claims 18-20 are drawn to methods of treatment with the host cells of claims 15-17.
The precursor polypeptides and nucleic acids encoding them of the ‘359 claims have all of the structural characteristics of the currently claimed anti-CD38 CAR. Thus the precursor polypeptides of the ‘359 and nucleic acids encoding them of the ‘359 claims anticipate and therefore make obvious the currently claimed anti-CD38 CAR and nucleic acids encoding them of claims 1, 4, 5-7, 10, 12, 15-18, 21, 24-27 and 30. 


18.  Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-20 of co-pending Application No. 17/013,359 (reference application) as applied to claims 1, 4, 5-7, 10, 12, 15-18, 21, 24-27 and 30 above, and further in view of WO 2017/025323 A1 (Dusseaux, M. Feb. 16, 2017, IDS), “Dusseaux”.
	The ‘359 claims teach as set forth above, but does not teach retroviral or lentiviral expression vectors.
Dusseaux teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘359 claims and Dusseaux and use retroviral or lentiviral vectors for transduction and expression of the precursor polypeptides of the ‘359 claims because Dusseaux teaches that retroviral vectors like lentiviral vectors are particularly suited for expressing CARs in T-cells.  One of skill in the art would have been motivated to use lentiviral vectors for efficient expression of the precursor polypeptides in T-cells. 
Conclusion
17.	No claims allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/            Primary Examiner, Art Unit 1642                                                                                                                                                                                            



SEQ ID NO: 1 alignment
RESULT 6
US-17-013-359-1
; Sequence 1, Application US/17013359
; Publication No. US20200399393A1
; GENERAL INFORMATION
;  APPLICANT: SORRENTO THERAPEUTICS, INC.
;  APPLICANT:JI, Henry Hongjun
;  APPLICANT:GUO, Wenzhong
;  APPLICANT:ZHANG, Yanliang
;  APPLICANT:KAUFMANN, Gunnar F.
;  APPLICANT:DING, Bei Bei
;  TITLE OF INVENTION: Dimeric Antigen Receptors (DAR)
;  FILE REFERENCE: 01223-0015-00PCT
;  CURRENT APPLICATION NUMBER: US/17/013,359
;  CURRENT FILING DATE: 2020-09-04
;  PRIOR APPLICATION NUMBER: PCT/US19/21681
;  PRIOR FILING DATE: 2019-03-11
;  PRIOR APPLICATION NUMBER: US 62/640,775
;  PRIOR FILING DATE: 2018-03-09
;  NUMBER OF SEQ ID NOS: 24
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 118
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Anti-CD38: heavy chain variable region
US-17-013-359-1

  Query Match             100.0%;  Score 626;  DB 22;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGLVKPGGSLRLSCAASGFTFSDDYMSWIRQAPGKGLEWVASVSNGRPTTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVESGGGLVKPGGSLRLSCAASGFTFSDDYMSWIRQAPGKGLEWVASVSNGRPTTYY 60

Qy         61 ADSVRGRFTISRDNAKNSLYLQMNSLRAEDTAVYYCAREDWGGEFTDWGRGTLVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVRGRFTISRDNAKNSLYLQMNSLRAEDTAVYYCAREDWGGEFTDWGRGTLVTVSS 118

SEQ ID NO: 3 alignment

RESULT 12
US-17-013-359-3
; Sequence 3, Application US/17013359
; Publication No. US20200399393A1
; GENERAL INFORMATION
;  APPLICANT: SORRENTO THERAPEUTICS, INC.
;  APPLICANT:JI, Henry Hongjun
;  APPLICANT:GUO, Wenzhong
;  APPLICANT:ZHANG, Yanliang
;  APPLICANT:KAUFMANN, Gunnar F.
;  APPLICANT:DING, Bei Bei
;  TITLE OF INVENTION: Dimeric Antigen Receptors (DAR)
;  FILE REFERENCE: 01223-0015-00PCT
;  CURRENT APPLICATION NUMBER: US/17/013,359
;  CURRENT FILING DATE: 2020-09-04

;  PRIOR FILING DATE: 2019-03-11
;  PRIOR APPLICATION NUMBER: US 62/640,775
;  PRIOR FILING DATE: 2018-03-09
;  NUMBER OF SEQ ID NOS: 24
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 110
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Anti-CD38: light chain variable
US-17-013-359-3

  Query Match             97.9%;  Score 565;  DB 22;  Length 110;
  Best Local Similarity   98.2%;  
  Matches  108;  Conservative    1;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QAGLTQPPSASGTSGQRVTISCSGSSSNIGINFVYWYQHLPGTAPKLLIYKNNQRPSGVP 60
              |: |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSVLTQPPSASGTSGQRVTISCSGSSSNIGINFVYWYQHLPGTAPKLLIYKNNQRPSGVP 60

Qy         61 DRFSGSKSGNSASLAISGLRSEDEADYYCAAWDDSLSGYVFGSGTKVTVL 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSKSGNSASLAISGLRSEDEADYYCAAWDDSLSGYVFGSGTKVTVL 110

SEQ ID NO: 6 alignment


Title:          US-16-179-850-6
Perfect score:  246
Sequence:       1 AKPTTTPAPRPPTPAPTIAS..........PEACRPAAGGAVHTRGLDFA 46

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 48 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-013-359-21.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     246  100.0     48  1  US-17-013-359-21           Sequence 21, Appl


                                    ALIGNMENTS






US-17-013-359-21

  Query Match             100.0%;  Score 246;  DB 1;  Length 48;
  Best Local Similarity   100.0%;  
  Matches   46;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AKPTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFA 46
              ||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AKPTTTPAPRPPTPAPTIASQPLSLRPEACRPAAGGAVHTRGLDFA 46




SEQ ID NO: 7 alignment

Title:          US-16-179-850-7
Perfect score:  226
Sequence:       1 KIEVMYPPPYLDNEKSNGTIIHVKGKHLCPSPLFPGPSKP 40

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 40 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-013-359-5.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     226  100.0     40  1  US-17-013-359-5            Sequence 5, Appli


                                    ALIGNMENTS


RESULT 1
US-17-013-359-5

  Query Match             100.0%;  Score 226;  DB 1;  Length 40;
  Best Local Similarity   100.0%;  
  Matches   40;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KIEVMYPPPYLDNEKSNGTIIHVKGKHLCPSPLFPGPSKP 40
              ||||||||||||||||||||||||||||||||||||||||
Db          1 KIEVMYPPPYLDNEKSNGTIIHVKGKHLCPSPLFPGPSKP 40







Title:          US-16-179-850-8
Perfect score:  141
Sequence:       1 FWVLVVVGGVLACYSLLVTVAFIIFWV 27

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 27 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-013-359-6.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     141  100.0     27  1  US-17-013-359-6            Sequence 6, Appli


                                    ALIGNMENTS


RESULT 1
US-17-013-359-6

  Query Match             100.0%;  Score 141;  DB 1;  Length 27;
  Best Local Similarity   100.0%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 FWVLVVVGGVLACYSLLVTVAFIIFWV 27
              |||||||||||||||||||||||||||
Db          1 FWVLVVVGGVLACYSLLVTVAFIIFWV 27


SEQ ID NO: 9 alignment 

Title:          US-16-179-850-9
Perfect score:  227
Sequence:       1 RSKRSRLLHSDYMNMTPRRP..........PTRKHYQPYAPPRDFAAYRS 41

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 41 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%


Database :       US-17-013-359-8.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     227  100.0     41  1  US-17-013-359-8            Sequence 8, Appli


                                    ALIGNMENTS



SEQ ID NO: 10 alignment 

RESULT 1
US-17-013-359-8

  Query Match             100.0%;  Score 227;  DB 1;  Length 41;
  Best Local Similarity   100.0%;  
  Matches   41;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RSKRSRLLHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAYRS 41
              |||||||||||||||||||||||||||||||||||||||||
Db          1 RSKRSRLLHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAYRS 41



Title:          US-16-179-850-10
Perfect score:  598
Sequence:       1 RVKFSRSADAPAYQQGQNQL..........LSTATKDTYDALHMQALPPR 113

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 112 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       US-17-013-359-9.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1   582.5   97.4    112  1  US-17-013-359-9            Sequence 9, Appli


                                    ALIGNMENTS


RESULT 1
US-17-013-359-9

  Query Match             97.4%;  Score 582.5;  DB 1;  Length 112;
  Best Local Similarity   99.1%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

Qy          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKPQRRKNPQEGLY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||
Db          1 RVKFSRSADAPAYQQGQNQLYNELNLGRREEYDVLDKRRGRDPEMGGKP-RRKNPQEGLY 59

Qy         61 NELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         60 NELQKDKMAEAYSEIGMKGERRRGKGHDGLYQGLSTATKDTYDALHMQALPPR 112